DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant argues that Soderstrum does not disclose two printing modes, the first requiring at least medication designation information and the second not requiring medication designation but requiring administration timing. The examiners understanding of what the applicant means by mode has been changed by applicant’s arguments. Soderstrom discloses at least five modes (5, 5a, 5b, 5c,5d) in its embodiment and discloses at least 2 modes in the prior art in figure 8. In figure 8 the first mode (21) requires the medication designation and in the second mode (5) the administration timing is required. 
As such Soderstrom discloses selection of first and second modes with different required data fields including or excluding medication designation and administration timing. For at least the foregoing reasons claim 6 stands rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom et al. US 5,839,257.

(Re claim 6) “a medicine supply unit for dispensing one or a plurality of medicines based on formulation data” (figure 1,4). “a packaging unit for performing a package processing to package the tablet dispensed by the medicine supply unit for every administration timing into a wrapping material” (2,3,4,5,9 figure 4). “a printer unit for printing information on the wrapping material” (figure 4). “a controller structured to switch between a first printing mode and a second printing mode, the first printing mode printing the information on the wrapping material by the printer unit upon executing the package processing and the second printing mode printing a part of the information of the formulation data or a part or all of the information input by a user operation on the wrapping material by the printer unit in a state where the medicine has not been dispensed by the medicine supply unit to form the wrapping material in an empty state (5a-d, 5,9,17,21 figure 2-5,8). “a selection processing unit for selecting any one of the first printing mode and the second printing mode depending on user operation” (5a-d, 5,9,17,21 figure 2-5,8). “wherein the controller, when the first printing mode is selected and also when a start operation for packaging is done without input of medicine designation information for identifying a medicine acknowledges an error and does not start the dispensing operation” (S2,S7,S9 figure 6, 21 figure 8). “when the second printing mode is selected and even when a start operation for the packaging is done without input of medicine designation information of identifying a medicine, does not acknowledge and error and dispenses an empty medicine package by the packaging unit and the controller in the second printing mode when receiving in response to the user operation the information to be printed on the medicine package and when the print start operation being preformed without input the information of the administration timing acknowledges an error” (S2,S7,S9 figure 6, 5 figure 8).
The rejection relies on Soderstrom’s ability to operate in multiple printing modes (5,5a,5b,5c,5d figure 2-5) and the teachings of the prior art, disclosed in Soderstrom, that one might only require medicine designation in one mode and administration timing in another mode (21,5 figure 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luciano 2011/0100863 also discloses a plurality of printing modes requiring various data fields for each (figure 5, 8B, 13A-C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655